MEMORANDUM **
David Earl Walker appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action as a sanction for violating the court’s protective order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion by dismissing the action, with prejudice, after weighing the pertinent factors and evaluating alternatives to dismissal. See id. at 1260-63 (addressing factors to consider in determining whether a district court abused its discretion by dismissing a pro se action under Fed. R. Civ. P. 41(b)).
Walker’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.